Citation Nr: 0933339	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.	The Veteran does not suffer from hearing loss of the right 
ear for VA purposes.

2.	Sensorineural hearing loss of either ear was not 
manifested in active service or within one year of service 
discharge, and the competent evidence of record fails to 
establish an etiological relationship between the 
Veteran's current hearing loss and active service.

3.	Recurrent tinnitus was not manifested in active service, 
and the competent evidence of record fails to establish an 
etiological relationship between the Veteran's current 
tinnitus and active service.


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.385 (2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in December 2005.  
The RO's January 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Jesse 
Brown VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA audiological examinations in July and November 
2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he suffers bilateral hearing loss 
as the direct result of his active service.  Specifically, he 
asserts that he experienced a significant amount of in- 
service acoustic trauma from exposure to mortars, artillery 
and helicopters.  The Board observes the Veteran received the 
Combat Infantry Badge.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service- 
connected," but only "considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

As noted above, the Veteran is in receipt of the Combat 
Infantry Badge.  Accordingly, the Board observes that the 
Veteran's description of his noise exposure, to include 
mortars and artillery fire, is consistent with that a member 
of the infantry would experience in combat.

Applying § 1154(b), the Board finds that the Veteran's 
description of his in-service injury, i.e., that he suffered 
acoustic trauma as a result of active service is consistent 
with the circumstances of combat.  With regard to other 
sources of injury to the Veteran's hearing, as discussed 
herein, the Board does not dispute the Veteran's claims of 
in-service noise exposure.  Therefore, further consideration 
of the Veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Initially, the Board observes the evidence of record fails to 
indicate the Veteran suffers from a hearing loss disability 
of the right ear.  In this regard, a July 2005 VA 
audiological examination report indicates the following 
puretone thresholds in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The VA examiner noted the 
Veteran's hearing in the right ear is normal by VA standards.

Considering the results of the July 2005 VA examination, it 
is clear that the Veteran does not currently suffer from a 
current right ear hearing loss disability for VA benefit 
purposes.  His puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, were less than 40 in all frequencies, and he 
did not show puretone thresholds of 26 or more in 3 or more 
frequencies in his right ear.  His score on the Maryland CNC 
Test was not less than 94 percent.  The Veteran has not 
identified any post-service testing revealing the presence of 
a right ear hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
sensorineural hearing loss.  As such, the Board concludes 
that the preponderance of the evidence is against a finding 
that the Veteran has a right ear hearing loss disability for 
VA purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Even though the Veteran does not currently suffer from a 
right ear hearing loss disability for VA purposes, the Board 
observes that the Court has held that VA regulations do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  As such, even though the 
Veteran has not demonstrated a current disability, the Board 
will consider whether there is an etiological link between 
any right ear hearing loss and the Veteran's active service.  
Furthermore, the Board observes the July 2005 VA examination 
report reflects the Veteran suffers from left ear hearing 
loss for VA purposes as well as recurrent tinnitus.  See 
38 C.F.R. § 3.385.

After review of the record, the Board finds the competent, 
probative evidence of record does not etiologically link the 
Veteran's hearing loss or recurrent tinnitus to his service 
or any incident therein.  Service treatment records are 
silent as to any complaint of, or treatment for, hearing loss 
or tinnitus.  An October 1968 Report of Medical History, 
completed and signed by the Veteran prior to separation from 
service indicates the Veteran denied any personal history of 
hearing loss.  Furthermore, an October 1968 Report of Medical 
Examination, also completed upon the Veteran's separation 
from active service, indicates the following puretone 
thresholds in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
5
5
--
15

Speech audiometry was not reported.  Ears and drums were 
evaluated as normal.  There were no findings pertaining to 
hearing loss or tinnitus.  As such, the Board finds the 
Veteran did not suffer from a hearing loss disability or 
recurrent tinnitus in active service.

In addition, there is no continuity of symptomatology in the 
instant case.  In this regard, the Board observes there is no 
evidence the Veteran complained of, or sought treatment for, 
hearing loss or tinnitus until his October 2004 claim for 
benefits.  Further, a hearing loss disability in the left ear 
was not diagnosed until July 2005, over 35 years following 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Finally, as a hearing loss disability did not manifest to a 
compensable degree within one year of service discharge, the 
presumption of service connection does not apply in the 
instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran was afforded a VA examination in July 2005, 
during which the examiner noted the Veteran does not suffer a 
right ear hearing loss disability for VA purposes, but does 
suffer from unilateral sensorineural hearing loss and 
tinnitus in the left ear.  A November 2005 VA examination 
report reflects the Veteran does not suffer from 
complications of ear disease.  Following a review of the 
claims file, including the Veteran's service treatment 
records and the July 2005 VA examination report, the November 
2005 VA examiner opined that, because the Veteran's service 
treatment records were silent for hearing loss and tinnitus, 
it is less likely than not that the Veteran's current hearing 
loss and recurrent tinnitus is etiologically related to 
military noise exposure.  The VA examiner further noted that 
it is more probable that post-service occupational noise 
exposure is the etiology of the Veteran's hearing loss and 
tinnitus.  In this regard, the Board observes the Veteran 
reported a 38-year occupational history as an electrician in 
a steel mill with intermittent noise exposure.

The Board acknowledges that the Veteran himself has claimed 
he suffers from bilateral hearing loss and recurrent tinnitus 
arising from his in-service acoustic trauma.  However, the 
Board notes that as a layman, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  The Board also acknowledges the Veteran's 
representative's assertion that his current hearing loss 
and/or tinnitus may be etiologically related to in-service 
treatment for malaria.  However, the Board observes there is 
no competent evidence of record supporting this contention.  

In sum, the Veteran has not provided competent medical 
evidence establishing that he currently suffers from a right 
ear hearing loss disability for VA purposes.  In addition, a 
November 2005 VA examiner opined that the Veteran's current 
hearing loss and recurrent tinnitus are more likely related 
to post-service occupational noise exposure as opposed to in-
service acoustic trauma.  The Veteran has not submitted a 
competent medical opinion to support his assertion that he 
currently suffers from a hearing loss disability and tinnitus 
that is etiologically related to his active service.  In 
addition, the absence of any medical records of a diagnosis 
or treatment for over thirty years after service is probative 
evidence against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral sensorineural hearing loss and recurrent tinnitus, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


